Citation Nr: 1039644	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-33 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to October 
1945.  He died in September 2005, and the Appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This case was previously before the Board in July 2008 and 
November 2009, at which time it was remanded for further 
development.  In July 2008, the case was remanded, in part, to 
provide the Appellant with adequate notification regarding her 
appellate claims.  This was accomplished via letters dated in 
August 2008, October 2008, and December 2008.  In November 2009, 
the case was remanded, in essence, to comply with the Appellant's 
request for a hearing in conjunction with her appeal.  However, 
the Appellant subsequently withdrew her hearing request in August 
2010.  See 38 C.F.R. § 20.702(e) (2010).  All other development 
directed by the prior remands appears to have been accomplished.  
Therefore, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The Veteran died in September 2005.  His death certificate 
lists his immediate cause of death as cerebrovascular accident, 
due to (or as a consequence of) brain stem infarct.

3.  Prior to his death, the Veteran was service-connected for 
bilateral hearing loss; tinnitus; and residuals, penetrating 
wound injury, right thigh, Muscle Group XV.

4.  The preponderance of the competent medical and other evidence 
is against a finding that the Veteran's service-connected 
disabilities caused or immediately contributed to his cause of 
death.

5.  Nothing in the record supports a finding that the 
disabilities which are identified as the cause of the Veteran's 
death (cerebrovascular accident, brain stem infarct) were 
incurred in or otherwise the result of his active military 
service.

6.  The Veteran was not evaluated by VA as being totally disabled 
for a continuous period of at least 10 years immediately 
preceding death; he died decades after his discharge, and he was 
not a prisoner of war (POW).


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1310, 1312, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.311, 3.312 (2010).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. 
§§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.22, 3.159 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Board acknowledges that the Appellant 
was not sent such pre-adjudication notice.  Nevertheless, she was 
sent requisite VCAA notification via letters dated in August and 
October 2008, followed by readjudication of the appeal by a 
December 2008 Supplemental Statement of the Case which "cures" 
the timing problem associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Appellant of what was necessary to substantiate her current 
appellate claims, what information and evidence she must submit, 
what information and evidence will be obtained by VA, and the 
need for the Appellant to advise VA of or to submit any evidence 
in her possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, these letters included the information regarding 
disability rating(s) and effective date(s) mandated by the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board is cognizant of the Court's holding in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that the notice provided to a 
claimant seeking DIC benefits must include (1) a statement of the 
conditions, if any, for which a veteran was service connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service- connected condition; and (3) an explanation 
of the evidence and information required to substantiate a DIC 
claim based on a condition not yet service connected.  Hupp, 21 
Vet. App. at 352-53.  In this case, the Board finds that the 
aforementioned August and October 2008 letters satisfy the 
notification requirements outlined by Hupp, to include a summary 
of the Veteran's service-connected disabilities that was 
contained in the October 2008 letter.  

The Board also notes that the Appellant has actively participated 
in the processing of her case, and the statements submitted in 
support of her claims have indicated familiarity with the 
requirements for the benefits sought on appeal.  For example, 
statements submitted by her accredited representative in April 
2007, January 2010, and September 2010, cited and made 
contentions in reference to relevant legal criteria.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated ... 
that any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); see 
also Overton v. Nicholson, 20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Appellant was 
notified and aware of the evidence needed to substantiate her 
claims and the avenues through which she might obtain such 
evidence, and of the allocation of responsibilities between 
herself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records.  Further, the Appellant has had the 
opportunity to present evidence and argument in support of her 
claims, and nothing indicates she has identified the existence of 
any relevant evidence that has not been obtained or requested.  
As noted in the Introduction, she withdrew her request for a 
hearing in conjunction with her appeal.  Although no competent 
medical opinion was obtained in conjunction with this appeal, for 
the reasons detailed below the Board finds that the medical 
evidence currently of record is sufficient to resolve this 
appeal, and no such development is required based on the facts of 
this case.  Consequently, the Board finds that the duty to assist 
the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Cause of Death

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of death 
the service-connected disability must be one of the immediate or 
underlying causes of death or be etiologically related to the 
cause of death.  38 C.F.R. § 3.312(b).  In the case of 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially or materially to 
cause death.  38 C.F.R. § 3.312(c)(1).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused by a 
disability for which service connection had been established at 
the time of death or for which service connection should have 
been established.  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in the 
active military service or, if pre-existing such service, was 
aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran died in September 2005.  His death certificate lists 
his immediate cause of death as cerebrovascular accident, due to 
(or as a consequence of) brain stem infarct.  Prior to his death, 
he was service-connected for bilateral hearing loss; tinnitus; 
and residuals, penetrating wound injury, right thigh, Muscle 
Group XV.  However, no competent medical opinion is of record 
which supports a finding that the service-connected disability 
caused or immediately contributed to his cause of death, nor does 
the Appellant contend otherwise.  Rather, her contentions are 
focused on her claim of entitlement to DIC under 38 U.S.C.A. 
§ 1318 in that she maintains the Veteran's service-connected 
disabilities were sufficiently disabling that he should have been 
evaluated as 100 percent disabled for 10 years or more prior to 
his death.

The Board further finds that nothing in the record supports a 
finding that the disabilities which are identified as the cause 
of the Veteran's death (cerebrovascular accident, brain stem 
infarct) were incurred in or otherwise the result of his active 
military service.  His service treatment records contain no 
entries indicative of either disability during his active 
service, although it is acknowledged these records pertain 
primarily to the penetrating shell fragment wound he sustained to 
the right thigh.  The Board also observes that there is no 
indication of these disabilities on a November 1946 VA medical 
examination, nor for many years after his separation from 
service.  Moreover, his death certificate indicates that the 
approximate interval between onset of these disabilities and 
death was a "few weeks."

The Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
low back condition); see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability.).

In addition, no competent medical opinion is of record which 
relates any of the disabilities identified as the cause of the 
Veteran's death directly to his active service.  Moreover, the 
Appellant has not identified, nor does the record otherwise 
reflect, any basis upon which the cause of the Veteran's death is 
directly related to his active service to include his service-
connected disabilities.  Therefore, the Board concludes that no 
development on this matter is warranted in this case.  In the 
absence of evidence of in-service incurrence or aggravation of 
the claimed disability, referral of this case for an opinion as 
to etiology would in essence place the examining physician in the 
role of a fact finder.  This is the Board's responsibility.  In 
other words, any medical nexus opinion would not be supported by 
what actually occurred in service.  Simply put, there is no 
relevant complaint or clinical finding for a clinician to link 
the cause of the Veteran's death directly to the circumstances of 
his active military service.  The Court has held on a number of 
occasions that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is 
based on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative); Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty); Black 
v. Brown, 5 Vet. App. 177, 180 (1995) (A medical opinion is 
inadequate when unsupported by clinical evidence).  

For these reasons, the Board finds that the preponderance of the 
competent medical and other evidence of record is against the 
Appellant's claim of entitlement to service connection for the 
cause of the Veteran's death.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  Consequently, the benefits sought on appeal with 
respect to this claim must be denied.

II.  DIC under 38 U.S.C.A. § 1318

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately preceding 
death, or the disability was continuously rated totally disabling 
for a period of not less than 5 years from the date of such 
veteran's discharge or other release from active duty, then VA 
shall pay DIC benefits to the surviving spouse in the same manner 
as if the veteran's death was service-connected.  38 U.S.C.A. § 
1318.

Even though a veteran died of nonservice-connected causes, VA 
will pay death benefits to the surviving spouse or children in 
the same manner as if the veteran's death were service-connected 
, if: (1) the veteran's death was not the result of his or her 
own willful misconduct, and (2) at the time of death, the veteran 
was receiving, or was entitled to receive, compensation for 
service-connected disability that was: (i) rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; (ii) rated by VA as totally 
disabling continuously since the veteran's release from active 
duty and for at least 5 years immediately preceding death; or 
(iii) rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death, if the 
veteran was a former prisoner of war who died after September 30, 
1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally disabling 
by VA but was not receiving compensation because: (1) VA was 
paying the compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 5314 to 
offset an indebtedness of the veteran; (3) the veteran had 
applied for compensation but had not received total disability 
compensation due solely to clear and unmistakable error (CUE) in 
a VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had not 
waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C. § 1174(h)(2); (6) VA was withholding 
payments because the veteran's whereabouts was unknown, but the 
veteran was otherwise entitled to continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 
§ 5308 but determines that benefits were payable under 38 U.S.C. 
§ 5309.  38 C.F.R. § 3.22.

The Board notes that there have been a number of court decisions 
in recent years that have resulted in some confusion in the 
processing of claims for DIC benefits under 38 U.S.C.A. § 1318.  
However, clarification has been provided by two decisions from 
the Court.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a) (2), 
the Court found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection claim, 
based on evidence in the claims folder or in VA custody prior to 
the veteran's death and the law then applicable or subsequently 
made retroactively applicable.  See Green v. Brown, 10 Vet. App. 
111, 118-19 (1997).  In a later decision, the Court found that 38 
C.F.R. § 3.22(a), as it existed, permitted a DIC award in a case 
where the veteran had never established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have resulted 
in entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 268, 
278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC 
benefits to cases where the veteran, during his or her lifetime, 
had established a right to receive total service- connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for CUE 
in the adjudication of a claim or claims.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for establishing 
eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
held that for the purpose of determining whether a survivor is 
entitled to "enhanced" DIC benefits under 38 U.S.C.A. § 
1311(a)(2) (veteran required to have been rated totally disabled 
for a continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, did permit 
"hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the Federal 
Circuit found that VA's amendment of 38 C.F.R. § 3.22 constituted 
an interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit found 
that the statutory language was ambiguous as to whether a 
"hypothetical" claim was allowed. Id. at 1377.  It noted that 38 
U.S.C.A. § 1311(a), which also has "entitled to receive" 
language, as interpreted in Hix, was virtually identical to 38 
U.S.C.A. § 1318, but that VA interpreted them differently.  Id. 
at 1379.  Moreover, it found that the pertinent regulations, 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with 
respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  
The Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for interpreting 
the statutes differently or to resolve the conflict between 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that 
there would be no "hypothetical" determinations under 38 U.S.C.A. 
§ 1311(a) on the question as to whether a deceased veteran had 
been totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit.  See 
67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and that 38 
C.F.R. § 3.22 provided the correct interpretation.  The Federal 
Circuit also held that VA provided a permissible basis and 
sufficient explanation for its interpretation of the statutes as 
a bar to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during the 
veteran's life or the claim had been denied and was not subject 
to reopening - "hypothetical entitlement" claims.  Id. at 1379-
80.

On December 2, 2005, VA promulgated a final rule, 70 Fed. Reg. 
72,211 (Dec. 2, 2005), which effectively barred entitlement to 
"enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) on the 
basis of hypothetical entitlement.  See National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs (NOVA 
III), 476 F.3d 872 (Fed. Cir. 2007) (affirming VA's regulation 
interpreting 38 U.S.C.A. § 1311(a)(2) and 38 U.S.C.A. § 1318 
identically).  In this regard, 38 C.F.R. § 20.1106 was amended, 
and section 1318 claims will be decided with regard to prior 
disposition of those issues during the veteran's lifetime.  The 
implementing rule stated that "VA will apply this rule to claims 
pending before VA on the effective date of this rule [December 2, 
2005], as well as to claims filed after that date."  See also 
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical entitlement 
for benefits raised for the first time after a veteran's death.

At the time of his death, the Veteran was in receipt of a 100 
disability rating.  However, this 100 percent rating was due to 
his service-connected hearing loss, and the effective date 
thereof was January 14, 2003.  Prior to that date, his only 
service-connected disability was the penetrating wound injury, 
right thigh, Muscle Group XV, which was evaluated as 20 percent 
disabling.  Thus, the Veteran died less than 3 years after he was 
first assigned a total disability rating.  In other words, VA had 
not evaluated him as being totally disabled for a continuous 
period of at least 10 years immediately preceding death. 

The Board notes that the Appellant has contended the Veteran's 
service-connected disabilities were of such severity that he 
should have been evaluated as 100 percent disabled for at least 
10 years prior to his death.  However, as discussed above, the 
state of the law is such that claims for DIC benefits under 38 
U.S.C.A. § 1318 must be adjudicated with specific regard given to 
decisions made during the veteran's lifetime, and without 
consideration of hypothetical entitlement for benefits raised for 
the first time after a veteran's death.  The Board further notes 
that the Appellant has not identified CUE in any prior rating 
decision which adjudicated the Veteran's service-connected 
disabilities during his lifetime, to include the April 2003 
rating decision which established service connection for hearing 
loss and tinnitus, and assigned a 100 percent rating for the 
hearing loss effective from January 14, 2003.

The Board observes that the Veteran did file an initial claim of 
service connection for hearing loss in November 1996, and 
perfected an appeal to a February 1997 rating decision which 
denied that claim.  However, he explicitly withdrew his appeal on 
this claim by a statement received in September 1997.  See 
38 C.F.R. § 20.204.  Therefore, the February 1997 rating decision 
denying service connection for hearing loss is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The effective date of 
an award based on a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Subsequent to the withdraw 
of his appeal in September 1997, nothing in the record indicates 
the Veteran filed an application to reopen his previously denied 
claim of service connection for hearing loss prior to the current 
effective date of January 14, 2003.  Consequently, that effective 
date appears to be consistent with the facts of this case and the 
law pertaining to the assignment of effective date(s).

The Board further observes that the Veteran died decades after 
his discharge from active service, and nothing in the record 
reflects he was a POW during such service.  

In view of the foregoing, it does not appear the criteria for DIC 
under 38 U.S.C.A. 
§ 1318 have been met, and the claim must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


